703 S.E.2d 739 (2010)
STATE of North Carolina
v.
Jerry Wayne EDGEWORTH.
No. 245P10.
Supreme Court of North Carolina.
November 4, 2010.
Duncan B. McCormick, Lillington, for Jerry Wayne Edgeworth.
Daniel O'Brien, Assistant Attorney General, for State of N.C.

ORDER
Upon consideration of the petition filed on the 8th of June 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th of November 2010."